Title: To Thomas Jefferson from Benjamin Lincoln, 7 April 1804
From: Lincoln, Benjamin
To: Jefferson, Thomas


          
            Sir.—
            Boston April 7th. 1804
          
          Your esteemed favour of the 27h: ulto. has been received—Capt. Spear master of the Ship Fair American declined receiving any pecuniary consideration for freight of the packages which I received & forwarded to you; they were stored in the public store & reshipped by the public boat men so that the only expence was the duties the Amount of which is $20.34
          I am sir with very great consideration and esteem your most obedient & humble servant
          
            B Lincoln Coll.
          
        